Title: From George Washington to Abraham Skinner, 2 October 1779
From: Washington, George
To: Skinner, Abraham


        
          sir
          [West Point] October the 2d 1779 5 0C. P.M.
        
        I have this minute received a Letter from the Board of War, accompanied by a Transcript of an Act of Congress of the 28 Ulto of which the inclosed are Copies. You will observe by these—that Generals Philips & Riedsel and the Officers with them are prevented for the present, from going into New York—and that Easton—Bethlem or Reading are mentioned by the Board as the most proper places for their Residence till the further Orders of Congress are known. Bethlem appears to me to be the best, and most convenient of the three. I request that you will accompany the Gentlemen there, and do all in your power for their accomodation. As soon as you have assisted in arranging matters you will return to Camp. I am Sir Yr Most Obedt sert
        
          G.W.
        
      